Citation Nr: 0433004	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether the veteran's income is excessive for purposes of 
payment of improved (nonservice-connected) pension benefits.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 RO decision, which denied the 
veteran's claim of entitlement to improved (nonservice-
connected) pension benefits, based on a determination that 
his income was excessive for receipt of those benefits.  

In June 2002, the RO received the veteran's request for a 
hearing at the RO before a Veterans Law Judge.  By letter in 
July 2004, the RO informed him of a hearing that was 
scheduled for August 2004; however, the veteran canceled his 
hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Improved (nonservice- connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521(a); Martin v. Brown, 7 Vet. App. 196, 198 (1994).  

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).  The maximum annual rate of nonservice-
connected pension benefits for a veteran with no dependents 
is $9,304 effective December 2000, $9,556 effective December 
2001, $9,690 effective December 2002, and $9,894 effective 
December 2003.  The maximum annual rate for a veteran with 
one dependent is $12,186 effective December 2000, $12,516 
effective December 2001, $12,692 effective December 2002, and 
$12,959 effective December 2003.  See 38 C.F.R. § 3.23(a)(3); 
VA Manual M21-1, Part I, Appendix B.

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  For example, 
medical expenses in excess of 5 percent of the maximum annual 
pension rate, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).  

In this case, the RO denied the veteran's claim of 
entitlement to improved pension benefits on the basis that 
his income was excessive for receipt of those benefits.  
Notably, the RO did not address whether the veteran was 
totally and permanently disabled for pension purposes, which 
is the other prerequisite for receipt of such benefits.  In 
any case, the issue on appeal concerns the veteran's income 
and whether it is excessive for payment of pension benefits.  
A preliminary review of the record, however, shows that 
further development is needed before that issue may be 
adjudicated.  

The record, as it stands, does not clearly indicate the 
status of the veteran's current family income.  Such is 
necessary to determine whether his income exceeds the maximum 
annual limit set by law, as noted above.  When the RO denied 
the veteran's claim in September 2001, it considered his 
wife's annual income from salary.  Since that decision, it 
appears that the veteran's personal circumstances have 
changed, which may impact on his eligibility for pension 
benefits.  On a VA Form 21-527, Income and Net Worth 
Statement, filed in March 2003, the veteran indicated that he 
was separated from his wife, who he stated was filing for 
divorce.  Then in June 2003, the veteran's representative 
submitted a notarized statement dated in May 2003, apparently 
from the veteran's wife, indicating that she and the veteran 
were not living in the same household.  She, however, did not 
refer in any way to the veteran's income, or whether she 
still contributed towards his support.  In light of the 
above, the RO should ascertain the veteran's current 
countable income and readjudicate his claim.  

In that regard, the Board notes that the record presents some 
inconsistencies that could affect adjudication of the claim.  
For instance, on his claim received in August 2001 the 
veteran reported that he was married to his current wife in 
1994, but on VA Form 21-527 filed in March 2003 he noted that 
he was married in 1989.  Further, it is not clear when the 
veteran and his wife ceased living together, but it appears 
that they have separated in the past, prior to their current 
separation.  The veteran indicated in his March 2003 filing 
that they had separated about two years previously.  In the 
notarized statement dated in May 2003, the veteran's wife 
indicated that they had not lived together for over one year.  
In a prior claim received by the RO in October 2000, the 
veteran reported that he did not live with his wife.  On that 
claim he indicated that he lived on "Hartwell," which is 
the same street address he gave in an October 2001 letter 
that initiated the current appeal.  Yet, just two months 
prior to that when he filed his current claim in August 2001, 
he noted a street address of "Glastonbury."  This address 
is the veteran's current address of record, from which he 
sent his substantive appeal in June 2002 and to which all 
subsequent correspondence has been sent.  At the very least, 
it appears that the veteran and his wife have not lived 
together continuously, both prior to and during the current 
appeal.  Such matter is pertinent to the extent that her 
income is countable for pension purposes when she contributes 
to the veteran's support.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he submit records or 
statements reflecting his net worth and 
annual income since 2001.   In 
particular, the RO should determine the 
extent to which the veteran's wife has 
contributed towards his support since 
2001.  In that regard, the RO should note 
the statements of the veteran and his 
wife in the record, which indicate that 
they are currently separated.  The RO 
should also determine whether the veteran 
had any unreimbursed medical expenses, 
which may be excluded from his annual 
income.

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.    

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


